Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shubert et al (US 5,174,902).
Regarding claim 20, Shubert discloses a method of recharging liquid refrigerant in a refrigeration circuit of a chiller system, the method comprising:
filtering liquid refrigerant to remove particulate matter therefrom (through filters 80);
passing the filtered liquid refrigerant through an air bubble separator (110) to remove air bubbles therefrom (16:58-17:37 describes removal of nitrogen containing gases); and then
recharging the refrigeration circuit of the chiller system with the liquid refrigerant (by way of hose 72 shown in figure 23).
Regarding claim 21, Shubert discloses the recharging circuit is configured to provide the liquid refrigerant to the refrigeration circuit at a flow rate up to about 12 GPM. The range is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shubert et al (US 5,174,902) in view of Filowitz et al (US 5,078,866).
Regarding claim 1, Shubert discloses a portable apparatus for recharging liquid refrigerant (glycol) in a refrigeration circuit of a chiller system, the apparatus comprising:
a recharging circuit comprising a filter (80) configured to remove particulate matter from the liquid refrigerant, an air bubble separator (110) configured to remove air bubbles from the liquid refrigerant (16:58-17:37 describes removal of nitrogen containing gases), a pump (78), 
wherein the pump (78) is configured to pump the liquid refrigerant through the filter (80) and the air bubble separator (110), and into the refrigeration circuit via the hose (72).
Shubert lacks a reservoir. Filowitz discloses a similar system including a reservoir (27) connected to a refrigeration circuit by way of a filter (41). It would have been obvious to one of ordinary skill in the art to have provided Shubert with the reservoir of Filowitz in order to provide for a holding tank to introduce additives to the refrigerant (glycol mixture).
Regarding claim 2, Shubert discloses the liquid refrigerant comprises a mixture of glycol and water (1:68).
Regarding claim 3, Shubert discloses the air bubble separator (110) is located in the recharging circuit downstream from the filter (80; shown in figure 23).
Regarding claim 4, Shubert discloses the recharging circuit further comprises a flow regulating valve (76) configured to control a flow rate of the liquid refrigerant into the refrigeration circuit.
Regarding claim 5, Shubert discloses a frame (13), wherein the reservoir (provided by Filowitz) and the recharging circuit (of Shubert) are mounted to the frame.
Regarding claim 6, Shubert discloses at least a pair of wheels rotatable coupled to the frame (wheels 24 and 26).
Regarding claims 7-9, Shubert discloses the at least one outlet port (at end of hose 72), but is silent concerning a plurality of outlet ports. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04. Therefor it would have been obvious to have provided a plurality of outlet ports (such 
Regarding claim 10, Shubert and Filowitz discloses the reservoir (27 of Filowitz) comprises an inlet (30) that is configured to be fluidly coupled to the refrigeration circuit such that the refrigerant from the refrigeration circuit can flow into the reservoir.
Regarding claim 11, Shubert discloses the recharging circuit is configured to provide the liquid refrigerant to the refrigeration circuit at a flow rate up to about 12 GPM. The range is interpreted as greater than 0 and less than or equal to 12. Shubert provides for a flow rate of 1-10 GPM (14:33) which is within the claimed range and therefor anticipates the claimed range as per MPEP 2131.03.
Regarding claim 12, Shubert and Filowitz discloses the features of claim 12 as discussed in claims 1 and 5 above.
Regarding claim 13, Shubert discloses the liquid refrigerant comprises a mixture of glycol and water (1:68).
Regarding claim 14, Shubert discloses the air bubble separator (110) is located in the recharging circuit downstream from the filter (80; shown in figure 23).
Regarding claim 15, Shubert discloses at least a pair of wheels rotatable coupled to the frame (wheels 24 and 26).
Regarding claims 16-17, 
Regarding claim 18, Shubert and Filowitz discloses the reservoir (27 of Filowitz) comprises an inlet (30) that is configured to be fluidly coupled to the refrigeration circuit such that the refrigerant from the refrigeration circuit can flow into the reservoir.
Regarding claim 19, Shubert discloses the recharging circuit is configured to provide the liquid refrigerant to the refrigeration circuit at a flow rate up to about 12 GPM. The range is interpreted as greater than 0 and less than or equal to 12. Shubert provides for a flow rate of 1-10 GPM (14:33) which is within the claimed range and therefor anticipates the claimed range as per MPEP 2131.03.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AAA Solar Supply – Purging and Filling a Glycol Loop
Bell & Gossett’s Glycol Make-up Unit – catalog includes venting, straining, and flow rate
Axiom – Installation, Operation, and Maintenance instructions – includes pressure reduction valve.
Roffelsen (US 4,456,172) – degassing of coolant
Soenmez et al (US 8,393,165) – recharge glycol chiller loop.
Few (US 7,111,650) radiator fluid recharge.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763